Interim Decision #2333

MATTER. OF CARALEKAS
In Deportation Proceedings
A-20168238

Decided by Board February 25, 1975
The immigration judge granted respondent's application for adjustment of status under
section 245. of the Immigration and Nationality Act, as an investor who was exempt
from the labor certification requirement of section 212(a)(14) of the Act, and the Service
appealed. Respondent's claim for investor status was based on his investment of 880,000
in a restaurant. However, at the time he filed his application for adjustment, the
restaurant enterprise was idle, and he was living off of his share of the proceeds of its
sale. In order to qualify for the exemption under 8 CFR 212.8(b)(4), the enterprise must
be productive of a service or commodity, and this one was not. Respondent further
claimed he had sufficient income from the sale of the restament so he was nut in the jub

market and did not require a labor certification. Since the record does not disclose the
full extent of respondent's personal finances, or intentions with respect to future
economic activity, the record will be remanded so that inquiry may be made of these
matters in order to determine whether respondent is or is not subject to the labor

certification requirement.
CHARGE:
Order: Act of 1952—Section 241(a)(2) [8 U. S. C. 1251 (a)(2)]—Nonimmigrant--remained
longer.
ON BEHALF OF RESPONDENT:
David W. Walters, Esquire

ON BEHALF OF SERVICE:
Paul C. Vincent

100 Biscayne Blvd. North, #1001
Miami, Flor.da 33132

,Appellate Trial Attorney

In a decision dated September 27, 1973, the immigration judge
granted the respondent's application for -adjustment of status under
section 245 of the Immigration and Nationality Act. The Immigration
and Naturalization Service has appealed from that decision. The record
will be remanded for further proceedings.
The respondent is a native of Greece and a citizen of Canada. Deportability is not in issue and the only question on appeal involves the
propriety of the grant of adjustment of status.
The respondent sought section 245 relief as a nonpreference immigrant alien. The immigration judge found that the respondent satisfied
the labor ce:tification requirements of section 212(a)(14) as an "investor"
142

Interim Decision #2333
within the contemplation of 8 CFR 212.8(b)(4). The Service contends
that the respondent does not qualify for this exemption from labor
certification, and therefore that the respondent is statutorily ineligible
for adjustment of status as a nonpreference immigrant.
Pursuant to 8 CFR 212.8(b)(4), an "investor" must be engaged in a
commercial or agricultural enterprise in order to qualify for the exemption. The Service argues that the respondent is no longer engaged in
commercial activity, and therefore fails to satisfy the requirements of
the regulation.
The respondent was admitted to the United States as a nonimmigrant
visitor in November of 1970. He became a shareholder and the principal
financial backer of a closely held corporation, which was incorporated
under the laws of Florida. The respondent evidently invested $80,000 in
the corporation. The corporation thereafter purchased a restaurant in
Florida for $125,000, and began operating the restaurant as its primary
business endeavor.
The corporation sold the restaurant in September of 1972 for approximately $200,000. The sale appears to have been the result of dissension
among the owners of the corporation. The respondent is now the sole
stockholder in the corporation, and he is evidently supporting himself
with the proceeds of the sale of the restaurant. The corporation had
been idle for approximately orie year as of the date of the respondent's
hearing, and continues to be idle as far as is reflected in the record.

In Matter of Heitland, 14 I. & N. Dec. 563, (BIA 1974), we indicated
that an investment in a "commercial or agricultural enterprise" should
be productive of a service or commodity in order to qualify under the
regulation. The respondent's investment in the corporation was of that
character at one point in time; however, the corporation has been an idle
entity since September of 1972. We find that the respondent is not
engaged in a commercial enterprise within the meaning of the regulation. His investment is not productive of a service or commodity. Accordingly, we agree with the Service that he is not entitled to the
"investor" exemption from labor certification on the facts of this ease.

Counsel for the respondent has advanced a second theory under which
the respondent might qualify for adjustment of status. Counsel argues
that the respondent made a good profit on the corporation's sale of the
restaurant, that the respondent is now living on income derived from
this sale, and that the respondent is not now in the job market. Accordingly, counsel contends that the respondent does not require labor
certification because the respondent will not be performing skilled or
unskilled labor within the purview of section 212(a)(14).
Since the respondent does not appear to be earning any income, other
than that generated by his property holdings, it is possible that the
labor certification requirement is not applicable to him. The record,
143

Interim Decision #2333
however, does not disclose the full extent of the respondent's personal
finances nor does it reveal his intentions with respect to future economic
activity. Thus, we cannot make an informal judgment regarding the
applicability of section 212(a)(14) to the respondent. We shall therefore
remand the record in order that inquiry can be made of these matters.
On remand, it is possible that the respondent may again raise a claim
to "investor' status. In any event, the immigration judge should render
a new decision after the reopened hearing.
ORDER: The record is remanded to the immigration judge for
further proceedings.

Louis P. Maniatis, Board Member, dissented without opinion on the
question of remand_
Irving A. Appleman, Board Member, abstained from consideration of
this case.

144

